IN THE SUPREME COURT OF THE STATE OF DELAWARE

IDYLL ALLISON,                        §
                                      §      No. 302, 2016
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court of the
                                      §      State of Delaware
      v.                              §
                                      §      Cr. ID No. 0512013537
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: August 31, 2016
                         Decided:   October 27, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 27th day of October 2016, having considered the appellant’s opening

brief, the appellee’s motion to affirm, and the Superior Court record, it appears to

the Court that:

      (1)    The appellant, Idyll Allison, filed this appeal from the Superior

Court’s order dated May 11, 2016, denying his motion for correction of sentence

under Superior Court Criminal Rule 35(a). The State has moved to affirm the

Superior Court’s judgment on the ground that it is manifest on the face of Allison’s

opening brief that his appeal is without merit. We agree and affirm.
       (2)    Allison was convicted of several criminal offenses following his jury

trials in July and September 2006.1 On October 3, 2006, the State filed a motion to

declare Allison a habitual offender under 11 Del. C. § 4214(b).2 The Superior

Court granted the motion at Allison’s sentencing on December 1, 2006, and

sentenced Allison to life in prison and an additional term of years at Level V.

       (3)    In April 2016, more than nine years after his sentencing, Allison filed

a motion for correction of sentence under Rule 35(a).3 Allison claimed that his

sentence was illegally imposed because the Superior Court did not hold a proper

hearing on the motion to declare him a habitual offender. The Superior Court

denied the Rule 35(a) motion as without merit. This appeal followed.

       (4)    On appeal, Allison continues to argue that his sentence was illegally

imposed because the Superior Court did not hold a hearing on the motion to

declare him a habitual offender.          Having considered the parties’ positions on

appeal, we conclude that the Superior Court’s denial of the Rule 35(a) motion

should be affirmed.




1
 This Court affirmed the convictions on direct appeal in 2008, Allison v. State, 2008 WL 308230
(Del. Jan. 31, 2008), and the denial of postconviction relief in 2010, Allison v. State, 2010 WL
3733919 (Del. Sept. 24, 2010).
2
 See 11 Del. C. § 4214(b) (providing for imposition of life sentence on habitual criminal) (Supp.
2016).
3
 It was Allison’s second motion under Rule 35(a). The denial of Allison’s first Rule 35(a)
motion was affirmed on appeal. Allison v. State, 2014 WL 7010956 (Del. Dec. 10, 2014).

                                               2
          (5)     First, we agree with the Superior Court that Allison’s claim is without

merit. Under 11 Del. C. § 4215(b), “[i]f it shall appear to the satisfaction of the

[Superior] Court at a hearing on the [habitual offender] motion that the defendant

falls within § 4214 of this title, the [Superior] Court shall enter an order declaring

the defendant an habitual criminal and shall impose sentence accordingly.”4 In this

case, the record reflects that the habitual offender motion was considered in open

court at sentencing where defense counsel acknowledged that Allison was eligible

for sentencing as a habitual offender on the basis of the predicate offenses in the

motion.5

          (6)     Second, Allison’s motion for correction of sentence sought to correct

the manner in which the sentence was imposed.6 A motion for correction of

sentence imposed in an illegal manner must be filed within ninety days of

sentencing.7 In this case, because Allison’s motion for correction of sentence was

not filed within ninety days of sentencing, we affirm the Superior Court’s


4
    11 Del. C. § 4215(b) (2010).
5
    Sentencing Tr. at 3 (Dec. 1, 2006).
6
  Guinn v. State, 2015 WL 3613555 (Del. June 9, 2015) (holding that motion for correction of
sentence claiming error at enhanced sentencing sought relief from sentence imposed in an illegal
manner); McLeaf v. State, 2007 WL 2359554 (Del. Aug. 20, 2007) (holding that motion for
correction of sentence claiming that habitual offender hearing was held outside of defendant’s
presence sought correction of sentence imposed in an illegal manner); Fennell v. State, 2005 WL
1950215 (Del. July 19, 2005) (holding that motion for correction of sentence objecting to
enhanced sentence imposed in absence of proof of predicate offense sought correction of
sentence imposed in an illegal manner).
7
    Del. Super. Ct. R. 35(a), (b).

                                               3
judgment on the alternative basis that the motion for correction of sentence was

untimely filed.8

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice




8
 Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that appellate
court may affirm judgment on basis of different rationale than rationale articulated by trial
court).

                                             4